[J-43-2021]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

     BAER, C.J., SAYLOR, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    IN RE: THE NOMINATION PETITIONS OF           :   No. 15 EAP 2021
    RANIA MAJOR AS A DEMOCRATIC                  :
    CANDIDATE FOR MUNICIPAL JUDGE IN             :   Appeal from the order of the
    PHILADELPHIA COUNTY OBJECTION                :   Commonwealth Court dated March
    OF: TIMOTHY BROOKS AND CAROL                 :   26, 2021 at No. 63 MD 2021.
    BROOKS                                       :
                                                 :   SUBMITTED: April 1, 2021
                                                 :
    APPEAL OF: RANIA MAJOR                       :


                                         OPINION


JUSTICE DOUGHERTY                                              DECIDED: April 8, 2021
         This election matter requires us to revisit our relatively recent holding that the

signature of a registered voter “may not be stricken from a nominating petition solely

because the address set forth on the nominating petition is different from the address at

which the signer is currently registered to vote.” In re Vodvarka, 140 A.3d 639, 640 (Pa.

2016). Following our unanimous decision in Vodvarka, the General Assembly in October

of 2019 enacted Act 77,1 which made significant changes to Pennsylvania’s Election

Code, 25 P.S. §§2600-3591, such as the advent of no-excuse mail-in voting. One lesser-

known change effected by Act 77 was the amendment of 25 P.S. §2868, which requires

a signer of a nominating petition to add certain information. Significantly, only one change

was made to the statute by the amendment: the former requirement that a signer add his

“residence” was replaced with a new requirement that he add the “address where he is

1   Act of October 31, 2019, P.L. 552, No. 77.
duly registered and enrolled.” 25 P.S. §2868.2 After careful review, we conclude this

purposeful legislative change in statutory text has displaced our holding in Vodvarka

pertaining to the address requirement. More importantly, we conclude the statute as

amended plainly and unambiguously imposes a mandatory duty on a signer of a

nominating petition to add the address where he or she is duly registered and enrolled,

and, further, that the failure to comply with this requirement exposes the signature to

viable legal challenge. As the Commonwealth Court reached this same conclusion below,

we affirm.

         Few facts are needed to appreciate the discrete legal question we face and, as it

so happens, the parties have narrowed them further still by agreeing to a limited number

of joint stipulations. Those stipulations reveal the following. On March 8, 2021, Rania

Major, Esquire (“Candidate”) filed a nominating petition for the office of Judge of the

Municipal Court of Philadelphia County. Candidate’s petition consisted of 89 pages

containing 1,582 lines of signatures of qualified Philadelphia County electors who are

registered and enrolled members of the Democratic Party. On March 15, 2021, Timothy

and Carol Brooks (“Objectors”) filed in the Commonwealth Court a petition to set aside

Candidate’s nominating petition, challenging 997 of the 1,582 signature lines for various

reasons. See 42 Pa.C.S. §764(1) (granting Commonwealth Court exclusive original

jurisdiction over certain contested nominations).

         The Honorable Michael H. Wojcik promptly entered a scheduling and case

management order requiring the parties to, inter alia, review with an operator for the

SURE system3 each and every signature challenged by Objectors. The parties complied

2   The full text of the statute is produced infra.
3 “The SURE system is the Statewide Uniform Registry of Electors, the statewide
database of voter registration maintained by the Department of State and administered
by each county.” In re Morrison-Wesley, 946 A.2d 789, 792 n.4 (Pa. Cmwlth. 2008), aff’d,



                                          [J-43-2021] - 2
with Judge Wojcik’s order and ultimately “determined that the validity of [C]andidate’s

nominat[ing] petition should be decided by [the court]’s determination of the validity of 213

line challenges as ‘NRA,’ not registered at address.” Joint Stipulation of Facts at ¶15

(emphasis in original). The parties further stipulated the 213 signature line challenges

“do not relate to the qualification of the signers as electors of Philadelphia County, nor do

they relate to whether the signers are registered and enrolled members of the Democratic

Party.” Id. at ¶16. Instead, the parties explained, the 213 signature lines at issue were

being “challenged solely upon the basis that the addresses of those 213 qualified,

registered and enrolled electors as stated on the [n]ominating [p]etition pages differ from

their addresses as recorded in the [SURE system].” Id. at ¶17 (emphasis added).4

Finally, the parties agreed that “should the NRA objections be overruled, then [C]andidate


944 A.2d 78 (Pa. 2008). Among other things, the records maintained by this system
include an elector’s registered address.
4 Given this joint and express concession as to the limited nature of the legal issue before
the lower court, we deem waived those issues raised by Candidate that do not directly
emanate from that single issue litigated below. Pa.R.A.P. 302(a). Compare Candidate’s
Brief at 8-9 (purporting to set forth eight questions for review) with Objectors’ Brief at 1
(arguing Candidate’s proposed questions two, seven, and eight are beyond the scope of
this appeal since they were not raised below).
For similar reasons, we deny the Pennsylvania Democratic Party’s motion for leave to file
an amicus curiae brief, in which the putative amicus encourages us “to address, even in
a summary manner, the unsupported arguments that have been made in this case, and
in other cases, that the global pandemic allows prospective candidates to not comply with
the petition requirements of the Election Code in the absence of a per se or as-applied
infirmity under the Constitution.” Proposed Amicus Curiae Brief at 1. No party in this
case has preserved any issue pertaining to the ongoing pandemic, and we reject any
invitation to issue an advisory opinion on matters not properly before us.
Finally, all outstanding motions and applications pertaining to Candidate’s Jurisdictional
Statement, Objectors’ Response thereto, the Pennsylvania Democratic Party’s Motion for
Leave to File Amicus Brief and Response, and the Non-Party Philadelphia County Board
of Election’s Application to Expedite Consideration of Petition, are denied as moot.
Candidate’s Application to Be Excused from Reproducing the Record is granted.



                                      [J-43-2021] - 3
has met the 1000 signature requirement” of 25 P.S. §2872.1(15)5 and, conversely,

“should the NRA objections be sustained[,] then [C]andidate has failed to meet the

minimum 1000 signature requirement[.]” Id. at ¶¶18-19.

       After entertaining briefing and oral argument on the limited legal issue agreed upon

by the parties, Judge Wojcik concluded a plain reading of 25 P.S. §2868 made it “clear

that the 213 signature lines on the [n]omination [p]etition are invalid because the electors

did not provide the address where he or she ‘is duly registered and enrolled’ to vote as

indicated by the SURE [s]ystem.” In Re: The Nomination Petitions of Rania Major, 63

M.D. 2021, at 6 (Pa. Cmwlth. Mar. 26, 2021) (Wojcik, J., single judge op.).                 In so

concluding, Judge Wojcik opined that Candidate’s reliance on our decision in Vodvarka

was misplaced, because in that decision we “applied a prior version of [25 P.S. §2868]

that did not require, as the current version does, that an elector’s address provided on a

nomination petition match that which is contained in the SURE [s]ystem.” Id. at 6 n.5.

Judge Wojcik similarly was unpersuaded by Candidate’s argument that a ruling in

Objectors’ favor would lead to an absurd and incongruous result because the legislature

failed to issue conforming amendments to another section of the Election Code which

requires a circulator of a nominating petition to append a statement certifying that the

signers’ “respective residences are correctly stated therein[.]” 25 P.S. §2869 (emphasis

added). Judge Wojcik explained: “Any variance in the language of [the two statutes]

does not affect the separate and distinct requirements of [25 P.S. §2868], but merely

affects the validity of the circulator’s statement as required by [25 P.S. §2869].” In Re:

The Nomination Petitions of Rania Major, 63 M.D. 2021, at 7 n.5. For these reasons,


5“Candidates for nomination of offices as listed below shall present a nominating petition
containing at least as many valid signatures of registered and enrolled members of the
proper party as listed below: . . . Public . . . offices to be filled by a vote of the electors in
counties of the first class at large: One thousand.” 25 P.S. §2872.1(15).


                                        [J-43-2021] - 4
Judge Wojcik credited Objectors’ challenges to the 213 signature lines at issue and, as a

result, granted the petition to set aside Candidate’s nominating petition.

       In the present direct appeal, we review this decision mindful that we may reverse

a Commonwealth Court order concerning the validity of challenges to a nominating

petition only if the court’s findings of fact are not supported by substantial evidence of

record, if there was an abuse of discretion, or if there was an error of law. In re Scroggin,

237 A.3d 1006, 1017 (Pa. 2020), citing In re Nomination Petition of Driscoll, 847 A.2d 44,

49 (Pa. 2004). Moreover, nominating petitions are presumed to be valid and an objector

has the burden of proving the petition is invalid. Driscoll, 847 A.2d at 49. Along these

lines, “this Court has previously observed that the purpose and objective of the Election

Code, which contains Act 77, is to obtain freedom of choice, a fair election and an honest

election return.” Pa. Democratic Party v. Boockvar, 238 A.3d 345, 356 (Pa. 2020)

(internal quotation and citation omitted), cert. denied sub nom. Republican Party of Pa. v.

Degraffenreid, 141 S.Ct. 732 (2021).          It is also “well-settled that the ‘so-called

technicalities of the Election Code’ must be strictly enforced, ‘particularly where . . . they

are designed to reduce fraud.’” In re Scroggin, 237 A.3d at 1018, quoting In re Canvass

of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004)

(“Appeal of Pierce”).

       Our limited task in this appeal, as framed by the parties’ joint stipulations below, is

straightforward: We must decide whether the lower court properly interpreted and applied

25 P.S. §2868 as amended by Act 77. This issue of statutory interpretation presents a

question of law over which our standard of review is de novo and our scope of review is

plenary. Pa. Democratic Party, 238 A.3d at 355. However, we are guided by well-

established interpretive principles, including that where the language of a statute is

unambiguous, that language controls. See 1 Pa.C.S. §1921(b) (“When the words of a




                                       [J-43-2021] - 5
statute are clear and free from all ambiguity, the letter of it is not to be disregarded under

the pretext of pursing its spirit.”). Further, while it is established public policy in this

Commonwealth to protect the elective franchise, a liberal construction of Code provisions

“comes into play only where an election statute is ambiguous.” In re Canvass of Absentee

& Mail-In Ballots of Nov. 3, 2020 Gen. Election, 241 A.3d 1058, 1085 n.35 (Pa. 2020)

(Wecht, J., concurring and dissenting) (internal quotations, citation, and emphasis

omitted), cert. denied sub nom. Trump v. Degraffenreid, ___ S.Ct. ___, 2021 WL 666798

(U.S. Feb. 22, 2021); see also Appeal of Pierce, 843 A.2d at 1231 (“[A]ll things being

equal, the law will be construed liberally in favor of the right to vote but, at the same time,

we cannot ignore the clear mandates of the Election Code.”). Only where there are at

least two reasonable interpretations of the text do we then turn to interpretive principles

that govern ambiguous statutes generally, see 1 Pa.C.S. §1921(c), and election matters

specifically, including the principle that the “Election Code must be liberally construed so

as not to deprive an individual of his right to run for office, or the voters of their right to

elect a candidate of their choice.” Ross Nomination Petition, 190 A.2d 719, 720 (Pa.

1963).

         As we stated at the start, in Vodvarka we held “that the signature of a registered

voter whose name appears in the SURE registry may not be stricken from a nominating

petition solely because the address set forth on the nominating petition is different from

the address at which the signer is currently registered to vote.” 140 A.3d at 640 (footnote

omitted).6 Of decisive importance to our disposition in that case was the fact that a signer,

at that time, was required to add a “residence” to his or her signature line; aside from that,

6Candidate also relies on our unanimous decision in In re Morley, 141 A.3d 1275 (Pa.
2016). But Morley, which was decided a few weeks after Vodvarka, announced no new
principles of law; it merely concluded Vodvarka “is determinative of this appeal.” Morley,
141 A.3d at 1277. We therefore focus our discussion on Vodvarka.



                                       [J-43-2021] - 6
however, we observed there was “no provision [ ] in the Election Code . . . mandat[ing]

that the address provided on a nominating petition must match the address in the SURE

system.” Id. at 643.7 That all changed with the enactment of Act 77. As part of a much

larger overhaul of the Election Code, the General Assembly deemed it appropriate to

amend 25 P.S. §2868 insofar as it governs the manner of signing nominating petitions.

Act 77 included a single change to the statute as follows:

       Each signer of a nomination petition shall sign but one such petition for each
       office to be filled, and shall declare therein that he is a registered and
       enrolled member of the party designated in such petition: Provided,
       however, That where there are to be elected two or more persons to the
       same office, each signer may sign petitions for as many candidates for such
       office as, and no more than, he could vote for at the succeeding election.
       He shall also declare therein that he is a qualified elector of the county
       therein named, and in case the nomination is not to be made or candidates
       are not to be elected by the electors of the State at large, of the political
       district therein named, in which the nomination is to be made or the election
       is to be held. He shall add his [residence] address where he is duly
       registered and enrolled, giving city, borough or township, with street and
       number, if any, and shall legibly print his name and add the date of signing,
       expressed in words or numbers: Provided, however, That if the said political
       district named in the petition lies wholly within any city, borough or township,
       or is coextensive with same, it shall not be necessary for any signer of a
       nomination petition to state therein the city, borough or township of his
       residence. No nomination petition shall be circulated prior to the thirteenth
       Tuesday before the primary, and no signature shall be counted unless it
       bears a date affixed not earlier than the thirteenth Tuesday nor later than
       the tenth Tuesday prior to the primary.
Section 3 of Act 77 (bracketed text deleted and bolded text added). The nature and timing

of this statutory amendment lead to an inescapable conclusion: it was the General

7 Admittedly, our analysis in Vodvarka was far more nuanced. However, it is unnecessary
for us here to provide a lengthier explanation of our decision to abrogate those prior cases
that imposed a matching address requirement in connection with signatures on a
nominating petition. See Vodvarka, 140 A.3d at 643-651 (discussing reasons for
abrogating In re Nomination Petition of Flaherty, 770 A.2d 327 (Pa. 2001), In re
Nomination Papers of Nader, 858 A.2d 1167 (Pa. 2004), and In re Nomination Petition of
Gales, 54 A.3d 855 (Pa. 2012)). As the General Assembly has since amended 25 P.S.
§2868 as it pertains to the address requirement, we essentially write on a blank slate
while interpreting this amended statute.


                                       [J-43-2021] - 7
Assembly’s intent to legislatively overrule our holding in Vodvarka pertaining to a signer’s

“residence.” Compare Vodvarka, 140 A.3d at 643 (“Section 2868 of the Election Code

does not require the signer of a nominating petition to state the address at which he or

she resided at the time of that voter’s registration.”) with 25 P.S. §2868 as amended

(“Each signer of a nomination petition . . . shall add his address where he is duly registered

and enrolled[.]”).

       Candidate mightily resists this conclusion, positing instead that “Act 77 did not

legislatively overrule either Vodvarka or Morley.” Candidate’s Brief at 20; see id. at 5 (“the

holdings in Vodvarka and Morley remain good law”). But the few proofs she offers in

support of her position fall decisively flat.

       First, Candidate asserts that a finding of legislative overruling here would be

“inconsistent with the ways the General Assembly makes clear that an amendment to a

statute is intended to address or [is] in response to a specific holding of [this Court].” Id.

at 16. In support (though without much elaboration), Candidate points to a handful of

instances in which the legislature expressly indicated its intent to alter our case law

through the enactment of a statutory amendment. See id. at 20, citing, e.g., 42 Pa.C.S.

§9799.11(b)(4) (setting forth a declaration of policy, part of which was “to address [this

Court’s decision] in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017)”). Candidate

utterly fails, however, to provide any authority to prop up her unstated premise that the

legislature is always required to explicitly articulate its intent to overrule a judicial

decision. To be sure, such pronouncements are a welcome gesture and certainly can

make the work of the courts easier; but there is simply no requirement that the General

Assembly provide such commentary, which, in any event, would likely be impractical in




                                        [J-43-2021] - 8
many instances.8 In short, it ordinarily will fall to the courts to determine when a judicial

decision has been legislatively overruled.

       Candidate next argues the amendment of 25 P.S. §2868 lacks legal significance

because there were no conforming amendments to other parts of the Election Code. See

id. at 20-21. More pointedly, Candidate explains that “while an elector must add his or

her ‘registered’ address to the nominating petition, the circulator of the same nominating

petition must certify . . . [that] the signers’ respective ‘residences’ are correctly set forth

on the nomination petitions.” Id., citing 25 P.S. §2869.9 She continues: “As a result, the

conflicting (and absurd) result of reading these two sections of the [E]lection [C]ode

together is that the elector must add his registered address to any nomination petition

he or she signs and the circulator of the same nomination petition must attest that [ ] the

signers’ respective residence addresses are correctly stated on the nomination petition.”

Id. at 21 (emphasis in original). Our review reveals this creates neither a “conflict” nor an

“absurd” result.

       As we recently observed with respect to Act 77 — albeit in the context of a different

portion of the Election Code — there are certain references scattered throughout the

Code that are nothing more than “overlooked remnants” of prior versions. In re Nov. 3,

2020 Gen. Election, 240 A.3d 591, 610 n.24 (Pa. 2020); see id. (“Admittedly, there are

some vestiges remaining in the Election Code of the prior, now eliminated, system for

8 This case demonstrates just one reason why it would be unreasonable to expect the
legislature to detail its explicit intent to overrule a judicial decision every time it amends a
statute. Notably, Act 77 effected a major reworking of the Election Code, and the
amendment to 25 P.S. §2868 was just one small part. Agreeing upon and detailing the
specific intent behind each and every individual component of the Act would have been
a massive endeavor — one that could have jeopardized the legislature’s ability to pass
the bill at all.
9This statute requires, in relevant part, that a circulator shall append to each page of the
nominating petition a statement setting forth, inter alia, “that [the signers’] respective
residences are correctly stated therein[.]” 25 P.S. §2869 (emphasis added).


                                       [J-43-2021] - 9
time-of-canvassing ballot challenges.”). That Candidate has perhaps identified one such

minor remnant in a related provision of the Election Code does not, by itself, negate the

clear and explicit registered address requirement newly imposed by the amended version

of 25 P.S. §2868. Absent more, which Candidate does not offer, we decline in these

circumstances to infer any significance from the absence of a corresponding amendment

to 25 P.S. §2869, especially where the latter sets the requirements for nomination petition

circulators, not signers. See In Re: The Nomination Petitions of Rania Major, 63 M.D.

2021, at 7 n.5 (“Any variance in the language of [the two statutes] does not affect the

separate and distinct requirements of [25 P.S. §2868], but merely affects the validity of

the circulator’s statement as required by [25 P.S. §2869].”).

       At this point, all that remains of Candidate’s arguments is a patchwork of appeals

to policy. See, e.g., Candidate’s Brief at 2 (“the result of this ‘child’s game of ‘gotcha’ is

to allow the ‘chosen few’ to use the legal process and the technical requirements of

Pennsylvania’s Election Code to cull the number of candidates”); id. at 13 (suggesting a

ruling for Objectors would break with “the well-established and understood public policy

in this Commonwealth to protect the elective franchise”) (internal quotations and citation

omitted); id. at 19 (“there is no clear policy basis to support a matching address

requirement even given Act 77’s change to [S]ection 2868”). We reject these arguments

for a number of reasons.

       Most significantly, Candidate does not contend the amended statutory phrase

“address where he is duly registered and enrolled” is ambiguous. Indeed, the meaning

of the phrase is plain and unambiguous. As such, the “so-called technicalit[y]” imposed

by the statute’s requirement that a signer add the address where he or she is duly

registered and enrolled “must be strictly enforced[.]” In re Scroggin, 237 A.3d at 1018

(internal quotation and citations omitted); see Appeal of Pierce, 843 A.2d at 1231 (“we




                                      [J-43-2021] - 10
cannot ignore the clear mandates of the Election Code”); Pa. Democratic Party, 238 A.3d

at 378 (“Whatever the wisdom of the requirement, the command that the mail-in elector

utilize the secrecy envelope and leave it unblemished by identifying information is neither

ambiguous nor unreasonable.”); cf. In re Nov. 3, 2020 Gen. Election, 240 A.3d at 608

(“we decline to read a signature comparison requirement into the plain and unambiguous

language of the Election Code”).10

       We also disagree with Candidate’s position that there is “no clear policy basis to

support a matching address requirement[.]” Candidate’s Brief at 19. As we recognized

long ago, “[t]he provisions of the election laws relating to the form of nominating petitions,

and requiring the person circulating them to swear to certain definite things, are necessary

to prevent fraud.” In re Sunday Movie Petition, 44 A.2d 46, 47 (Pa. 1945) (internal

quotations and citation omitted); see Petition of Cianfrani, 359 A.2d 383, 384 (Pa. 1976)

(“the provisions of the election laws relating to the form of nominating petitions . . . are not

mere technicalities but are necessary measures to prevent fraud and to preserve the

integrity of the election process”); see id. (“the policy of the liberal reading of the Election

Code cannot be distorted to emasculate those requirements necessary to assure the

probity of the process”); but see Vodvarka, 140 A.3d at 643 (opining that “no clear policy

basis exists to support a matching address requirement”). And, even if that were not the

case — and even if the registered address requirement arguably could “have a

disenfranchising effect” — its enactment was permissible “to any extent that steers clear


10  Justice Saylor takes the position that “‘mandatory’ does not automatically equate to
‘uncurable’” and thus distances himself from our analysis “to the extent it may be read to
suggest that a non-matching address is a disabling defect that can never be cured.”
Concurring Opinion at 1-2. As our learned colleague correctly notes, however, Candidate
has never suggested a defect in an elector’s signature is subject to potential cure; in fact,
she expressly limited the legal issue before us by stipulating to that effect. See id. at 1,
citing Joint Stipulation of Facts at ¶¶15-18. Accordingly, this case presents no occasion
to consider this matter, and we render no judgment on it.


                                       [J-43-2021] - 11
of constitutional protections.”   Canvass of Absentee & Mail-In Ballots of Nov. 3, 2020

Gen. Election, 241 A.3d at 1082 (Pa. 2020) (Wecht, J., concurring and dissenting); see

Banfield v. Cortes, 110 A.3d 155, 176-77 (Pa. 2015) (“[T]he state may enact substantial

regulation containing reasonable, non-discriminatory restrictions to ensure honest and

fair elections that proceed in an orderly and efficient manner.”); Winston v. Moore, 91 A.

520, 522 (Pa. 1914) (“The power to regulate elections is a legislative one, and has been

exercised by the General Assembly since the foundation of the government. . . . This [is]

the reason that . . . election laws have always been regarded as peculiarly within the

province of the legislative branch[.]”).

       Having resolved that Act 77 legislatively overruled our holding in Vodvarka

pertaining to the “residence” of a signer, and having further concluded that the new

registered address requirement imposed by the amendment to 25 P.S. §2868 is plain and

unambiguous, there is only one other matter that warrants brief discussion: Candidate’s

assertion, made in passing in an incomplete footnote in her brief before this Court, that

the statute’s “statement that a voter shall add his or her registered address is not

mandatory.” Candidate’s Brief at 18 n.21.

       But Candidate’s argument, to the extent it may be understood, is unavailing. First,

Candidate arguably has waived it by failing to meaningfully develop it.        See, e.g.,

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“[W]here an appellate brief

fails to provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim is

waived.”); Boniella v. Commonwealth, 958 A.2d 1069, 1072 n.8 (Pa. Cmwlth. 2008)

(“Mere issue spotting without analysis or legal citation to support an assertion precludes

our appellate review of [a] matter.”) (internal quotations and citation omitted). On its

merits, the argument appears to be focused on the statute’s language that a signer “shall




                                       [J-43-2021] - 12
add his address where he is duly registered and enrolled.” Candidate considers the use

of the word “add” here — instead of the word “declare” which is used elsewhere in the

provision — to somehow minimize the importance of including one’s registered address

on the nominating petition. See Candidate’s Brief at 18 n.21 (asserting, without any

supporting argumentation, that the word “add” means “‘to say further: APPEND’” whereas

to “declare” means “‘to state emphatically: AFFIRM’”), quoting MERRIAM W EBSTER’S

DICTIONARY. Whether there is any meaningful difference between the words “add” and

“declare” in this context is largely beside the point. Neither term undermines the statute’s

explicit requirement that a signer provide — either by means of “appending” or “affirming,”

to use Candidate’s preferred dictionary definitions — the address where he or she is duly

registered and enrolled, particularly in light of the legislative history discussed above.

       Accordingly, we conclude that 25 P.S. §2868, as amended by Act 77, legislatively

overruled our holding in Vodvarka that an elector’s signature may not be stricken from a

nominating petition solely because the signer did not use the address at which he or she

is registered to vote. We now hold the statute as amended plainly and unambiguously

requires the signer to use the address where he or she is duly registered and enrolled,

on pain of disqualification of the signature. Because the Commonwealth Court’s decision

below is in accord with this holding, we affirm its order granting Objectors’ petition to set

aside Candidate’s nomination petition.

       Chief Justice Baer and Justices Wecht and Mundy join the opinion.

       Justice Saylor files a concurring opinion.

       Justice Donohue concurs in the result.

       Justice Todd did not participate in the consideration or decision of this matter.




                                      [J-43-2021] - 13